Opinión disidente emitida por el
Juez Asociado Señor Santana Becerra
en la cual concurren los Jueces Asociados Señores Pérez Pimentel y Hernández Matos
San Juan, Puerto Rico, 18 de noviembre, 1965
Se acusó al apelante de infracción al Art. 29 de la Ley de Narcóticos de Puerto Rico, Ley Núm. 48 de 1959. La acusación le imputó: (1) que en 10 de mayo de 1963 “tenia en su posesión y dominio la droga narcótica conocida como heroína”; (2) que vendió la droga narcótica conocida como heroína; y (3) que ocultó y transportó la droga narcótica conocida como heroína.
*825La evidencia en el récord para sostener la acusación es la siguiente: El apelante se encontró con un agente encu-bierto a quien tenía como un adicto a drogas y le preguntó a éste si iba a “capiar”, capiar heroína o sea conectar estofa, a lo que el agente le contestó que iba a conectar una bolsa, que quería decir a comprar un “deck” de heroína. El apelante le dijo que el hombre era Chiqui Kercadó. El agente conocía a Kercadó y fue con el apelante donde aquél y preguntó a Kercadó si tenía estofa. Chiqui contestó que sí pero que no lo conocía. Le dijo entonces que entregara cuatro dólares a Waldemar, el apelante. Eso ocurría en un callejón del barrio Jurutungo de Hato Rey.
“Señor Fiscal:
P — ¿Qué usted hizo?
R — Entregué los cuatro dólares que he mencionado a Waldemar.
P — ¿ Quién habló allí de cuatro dólares de primera intención ?
R — Chiqui.
P — ¿Por qué mencionó esos cuatro dólares?
R — Eso era lo que costaba el deck.
Testigo :
Le entregúe los cuatro dólares a Waldemar; en mi presencia Chiqui le entregó un deck de supuesta ’ heroína a Waldemar y Waldemar me lo entregó a mi”. (R. págs. 13-14.)
“Defensa :
P — Entonces lo cierto fue, testigo, que la transacción usted la llevó a cabo, el que tenía la heroína era Chiqui?
R — Chiqui.
P — Perdóneme, el que tenía el sobrecito ese que se lo entregó a usted era Chiqui?
R — Sí. señor.
P — ¿Y qué le dijeron a usted? ¿Qué Chiqui dijo, que no confiaba en usted?
R — Que no me conocía.
P — ¿Por eso fue que se hizo la transacción así, porque dijo que no lo conocía?
R — Que no me conocía.”
*826. . . . . . . .
P —¿Entonces el deck o sobrecito ese, Chiqui se lo entregó a Waldemar?
R — A Waldemar.
P — ¿Y Waldemar a su vez a usted?
R — A mi.
P — ¿Y eso fue a qué hora, testigo?.
R — Eso fue a las 12:80 P.M.”.(R. págs. 16-17.)
El Art. 29 de la Ley de Narcóticos prohíbe, entre otras cosas, la tenencia, posesión,- traspaso, etc., de una droga narcó-tica. El Art. 8 dispone que ninguna persona podrá manu-facturar, poseer, controlar, vender, etc. ... las drogas narcó-ticas.
No sostenemos que el concepto de posesión en este esta-tuto sea aquel más riguroso de la posesión civilísima. Puede ser una tenencia. .Según se ha resuelto y se apunta en la opi-nión del Tribunal, el estatuto ha utilizado el concepto en su sentido usual y ordinario, pero aun en tal sentido usual y ordinario la posesión tiene, cuando menos, cierto atributo mínimo que está ausente en su totalidad del récord de este caso.
Al apelante se le imputó en la acusación que “tenía en su posesión y dominio la droga narcótica conocida como heroína”. La definición más general y menos exigente del concepto de posesión es el “tener uno en su poder una cosa”. (1) Al ape-lante se le imputó por lo tanto que al ocurrir los hechos, tenía en su poder la droga. La operación que se llevó a cabo con unidad de acto motivada por una circunstancia allí sur-gida desmiente, a mi entender, la imputación, tomándola en el mínimo sentido que quiera decir algo. No hay otra prueba ni otros elementos colaterales que el acto en sí. No se trata de una acusación de conspiración, ni hay prueba indiciaría de una posesión-conjunta interesada. Nada en el récord indica *827que el apelante tuviera interés personal en la venta. El vende-dor y el agente usaron sus manos como vehículo incidental de las mutuas prestaciones, en lo que fue un solo acto de compraventa. Se explica por ello que la Sala sentenciadora como tribunal de derecho, le absolviera de los cargos de venta y transportación. Por las mismas razones nos parece un con-trasentido que lo condenara, dentro de esta transacción, por “tener en su poder” la droga. (2)
En State v. Reed, 170 A.2d 419 (N.J.), un caso norma-tivo, se dice el término poseer según se usa en los estatutos criminales ordinariamente signfica un control intencional de una determinada cosa acompañado del conocimiento de su naturaleza. Véase la Monografía que sigue á este caso en 91 A.L.R.2d 810 en donde se analizan los casos ilustrativos en torno al concepto de posesión en narcóticos. (3)
Los casos coinciden en que algún “quantum” de control por parte del acusado contiene el concepto de la posesión en el estatuto. Por las constancias del récord, no puedo convenir en que fue probado, con evidencia legalmente suficiente, que el apelante tenía en su posesión y dominio, en su poder, la dro-ga heroína, y por ello disiento del fallo del Tribunal.

Cassares, Diccionario Ideológico, 1968. Cabanellas, Diccionario de Derecho Usual, 1954. Vox, 1953. La Real Academia y Webster, 1961, son más rigurosos.


 Quizás más elementos colaterales presentaría el récord para una venta — el apelante como co-autor — a la luz de la definición de venta (oferta de la droga) del Art. 2 del estatuto.


Los hechos en United States v. Gregory, 309 F.2d 536 (2d Cir.), cert. den. 373 U.S. 953, aparte de que la posesión era sólo materia eviden-ciaría para presumir la comisión de otro delito, son a mi juicio distintos. Véase Hernández v. United States, 300 F.2d 114, 117 y ss (9th Cir.). La situación en Sutton v. State, 343 S.W.2d 452 (Texas) es también un tanto distinta en conjunto. Aparte del poco tiempo que la acusada tuvo la droga en sus manos — el tiempo no es el factor determinante — hubo otros elementos de juicio en la prueba. Véase en reconsideración el énfasis al hecho de que la acusada le había vendido al agente heroína en otras oca-siones. Son igualmente distintos los hechos en Fuller v. State, 380 S.W.2d 619 (Texas) y Huerta v. State, 390 S.W.2d 770 (Texas) que siguen a Sutton. Véase en general — 33 Words and Phrases, Cum. Ann. Pocket— “Possession, Narcotic”.